Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 101 is withdrawn in view of Applicant’s amendments requiring administration of compounds.

The rejection under section 112(a) is maintained, below:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-42, 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for predicting efficacy of treating cancers with specific aminoflavones tested and Dasatinib based upon cytidine deaminase (CDA) expression, does not reasonably provide enablement for pedicitng efficacy of treating cancers with all of the compounds in Tables 3 and 4.  The specification does not enable any person skilled in the art to which it pertains, or use the invention commensurate in scope with these claims. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.
 is a process of predicting efficacy of treating cancer based upon the expression level of CDA. 
The prior art teaches that CDA expression can be predictive of the predisposition of a cancer in a patient, see EP 2348131:

    PNG
    media_image1.png
    585
    621
    media_image1.png
    Greyscale

WO 2013003112 teaches a method of treatment whereby in a biological sample from a subject the inter alia level of expression of cytidine deaminase (AID) is measured or quantified, then, a therapeutically effective amount of an inhibitor of DNA double strand break repair is administered to the patient (see claim 1, for example). The biological sample consists of cancerous cells/ the subject has cancer, whereby said cancer is selected from the group consisting of: epithelial cell cancer; colon cancer, liver 
An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is also well known. However, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems.
Determining how a particular chemical will impact the body is not routine and the level of ordinary skill in the art of treating neurodegenerative diseases is high, as an ordinary artisan in this art needs specialized knowledge of the complex nature of the brain.  Applicant is reminded of the heightened enablement for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
While the use of CDA some inhibitors for treatment of cancer is well known (see U.S. Patent No. 6136791 to Nyce), the use of the recited compounds to treat cancer based upon CDA expression levels is not predictable. For instance, there is no nexus between some of the compounds and CDA expression.  Thus, it is unpredictable whether CDA expression is predictive of efficacy of these compounds, since there doesn’t appear to a link between CDA and these agents. 
The specification shows some compounds may effectively treat cancers based on CDA expression.  However, the specification does not provide any additional 
Thus, the specification provides sufficient teachings only for predicting efficacy of certain compounds, such as the specific aminoflavones and Dasatinib, based on CDA expression.  Moreover, the prior art provides no compensatory guidance for the other compounds covered by the claims, and it would require undue experimentation to practice the invention as broadly claimed. The amount of experimentation would be undue because it would require determining which of the compounds listed in the Tables could reasonably treat cancer based on CDA expression levels. As discussed above, it is not routine to determine how a compound will act on complex biochemistry such as that involving cancer.  In this manner, significant experimentation would be required to determine which other compounds could predictably treat cancer based on CDA expression. This is because one cannot extrapolate between activity of the compounds covered by the clams and CDA expression, and moreover, there is little guidance, in both the prior art and the specification, with respect to the use of such compounds based on CDA.




    PNG
    media_image2.png
    299
    660
    media_image2.png
    Greyscale

However, the state of the art indicates that testing is still required to identify which compounds can treat CDA proficient and deficient tumors:

    PNG
    media_image3.png
    120
    468
    media_image3.png
    Greyscale

See MAMERI, H. e tal. “Cytidine Deaminase Deficiency Reveals New Therapeutic Opportunities against Cancer” Clinical Cancer Research, April 15, 2017, published online September 6, 2016, pp. 2116-2126, Vol. 23, No. 8.
Therefore, extensive testing is still needed to identify which compounds can treat CDA proficient and deficient tumors, and the rejection is maintained.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-42, 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear how, in Claim 26, administration of compounds from Tables 3 and 4 is required, but selection of patients that the compounds are administered to, is optional.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-42, 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2348131 (EP 131).

EP 131 teaches the measuring and comparing steps:

    PNG
    media_image1.png
    585
    621
    media_image1.png
    Greyscale

The methods of compensating for low CDA are taught:

    PNG
    media_image4.png
    334
    621
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    287
    597
    media_image5.png
    Greyscale

The difference between EP 131 and the claimed inventions is that EP 131 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, EP 131 teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Applicant’s remarks dos not deny that EP 131 teaches administration of the recited compounds.  Notwithstanding prevention of cancer, as taught by EP 131, those of ordinary skill would reasonably expect that the disclosed compounds can also treat 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642